Order entered November 12, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01053-CR

                        CARLOS EDUARDO SANCHEZ, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-00735-R

                                         ORDER
       Before the Court is court reporter Debi Harris’s November 8, 2019 second request for an

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed by November 18, 2019. Ms. Harris is cautioned that further extensions

will be disfavored.


                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE